Citation Nr: 1514679	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to a service-connected disability. 

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record which indicated that the Veteran is unemployable due to the effects of his PTSD.  See September 2011 VA Form 21-8940.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disability, a claim for a TDIU is properly before the Board.

In March 2013 Statement of the Case, the RO increased the Veteran's assigned rating for PTSD with major depressive disorder from 30 percent to 70 percent, effective April 21, 2011 (the date of the claim).  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability, and because the Veteran has not indicated that he is content with the new rating, his increased rating claim remains on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in a March 2012 letter, Dr. H.J. opined that it is at least as likely as not that the Veteran's PTSD aggravates his recently diagnosed sleep apnea.  Dr. H.J. noted that although PTSD does not cause sleep apnea, it exacerbates the symptoms because there is more rapid eye movement (REM) sleep with PTSD and because the apnea episodes happen during REM sleep.  He also cites to studies which indicate that the treatment of sleep apnea has relieved the symptoms of PTSD.  

VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected diseased or injury.  See 38 C.F.R. 3.310(b) (2014).  As the medical evidence concerning the Veteran's baseline level of severity is incomplete, the Board finds that a remand is necessary.  

Second, at a June 2012 VA examination, the Veteran reported that he was treated for sleep apnea in 1989 in Bethesda.  There are no records from a Bethesda medical facility of record.  These records may provide information regarding the baseline of the Veteran's sleep apnea.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  On remand, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Third, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity and functional impairment resulting from the Veteran's service-connected PTSD.

Fourth, the Veteran reported during the VA examination in August 2011 that he began receiving Social Security Administration disability benefits in 2003 for his lumbar spine disability and that he was now drawing retirement benefits.  However, it is not clear if there were any re-examinations between the time he was awarded benefits and converted to retirement benefits which would be relevant to the sleep apnea and PTSD issues.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from the Bethesda medical facility where he was treated in 1989 as well as any other records, not already of record, where he was treated for his sleep apnea.  See June 2012 VA examination which indicates that the Veteran reported treatment in 1989 for sleep apnea in Bethesda.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After completion of the above, forward the Veteran's electronic claims folder to the examiner who conducted the June 2012 VA sleep apnea examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the electronic claims folder in order to render opinions as to the following:

Please opine as to whether it is at least as likely as not that the Veteran's current diagnosis of sleep apnea is caused or aggravated by the Veteran's service-connected PTSD.  Aggravation means a permanent worsening beyond the natural progression of the disability.

The examiner's attention is drawn to the March 2012 letter from Dr. H.J. which states, "it is at least as likely as not that the Veteran's PTSD aggravates his recently diagnosed sleep apnea."

If aggravation is found, please determine: (1) the baseline manifestations of the Veteran's sleep apnea condition found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4.  Schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner is asked to describe any functional impairment caused by the PTSD as it may affect his ability to function and perform tasks in a work setting.

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




